Citation Nr: 0207386	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  98-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the residuals of fractures of the left femur, left 
humerus, left radius, a ruptured gallbladder, fractured ribs 
with pneumothorax, a concussion, and dental trauma were 
incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which in pertinent part, denied the veteran's 
claim of entitlement to service connection for residuals of 
various injuries sustained in an October 1975 motor vehicle 
accident (MVA).  The veteran subsequently perfected this 
appeal.

A hearing before the undersigned was held in March 1999.  The 
Board remanded this case for additional development in May 
1999 and September 2000.  The case has since returned to the 
Board.  

The September 2000 remand directed the RO to make another 
attempt to secure all the veteran's service medical records, 
particularly his inpatient records from the military hospital 
at Fort Carson, Colorado.  The RO obtained these records and 
thereafter, recertified the case to the Board.  The veteran's 
representative argues that the case should be remanded for 
the RO to consider these records and readjudicate the claim.  
The veteran's representative further argues that the RO's 
failure to render a new adjudicative determination is more 
than just a procedural defect and constitutes a violation of 
the veteran's due process rights.  

Pursuant to regulation, the agency of original jurisdiction 
(AOJ) is to furnish a supplemental statement of the case 
(SSOC) if: (1) the AOJ receives additional pertinent evidence 
after a statement of the case (SOC) or the most recent SSOC 
has been issued and before the appeal is certified to the 
Board and the appellate record transferred to the Board; (2) 
a material defect in the SOC or a prior SSOC is discovered; 
or (3) for any other reason the SOC or a prior SSOC is 
inadequate.   See 67 Fed. Reg. 3,099, 3,105 (January 23, 
2002) (to be codified at 38 C.F.R. § 19.31(b)).  

The AOJ will also issue a SSOC if, pursuant to a remand by 
the Board, it develops the evidence or cures a procedural 
defect, unless: (1) the only purpose of the remand is to 
assemble records previously considered by the AOJ and 
properly discussed in a prior SOC or SSOC; or (2) the Board 
specifies in the remand that a SSOC is not required.  See 67 
Fed. Reg. 3,099, 3,105 (January 23, 2002) (to be codified at 
38 C.F.R. § 19.31(c)).

Records from Ft. Carson were obtained pursuant to the 
September 2000 Board remand.  With regard to the issue of 
willful misconduct, these records do not discuss whether 
alcohol played a factor in the October 1975 auto accident.  
The Board notes that records from St. Francis Hospital were 
apparently included in the Ft. Carson records.  These records 
indicate that the veteran was involved in a one-car accident 
following a drinking bout and that he received treatment for 
various injuries.  This essentially duplicates evidence from 
St. Francis already of record, which indicates the veteran 
was quite inebriated on admission.  Therefore, the Board 
finds that another SSOC was not required.  

The Board further notes that the RO had previously 
adjudicated the issue of whether the injuries sustained in 
the October 1975 MVA were incurred in the line of duty and 
that the veteran had been provided with the relevant laws and 
regulations.  Accordingly, the veteran is not prejudiced by 
the Board's consideration of this issue at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1. The RO has attempted to obtain all evidence necessary for 
an equitable disposition of the veteran's appeal.  

2. On October 25, 1975, while on active duty, the veteran was 
involved in a MVA and sustained various injuries.

3. On the day of the accident, the veteran attended a company 
party with alcoholic beverages.  The veteran testified 
that he was drinking prior to the accident and the 
evidence indicates he was under the influence of alcohol 
at the time of the accident. 

4. The evidence of record supports a finding that on October 
25, 1975, the veteran deliberately consumed alcohol and 
subsequently operated a motor vehicle, proximately 
resulting in the one-car MVA in which he sustained various 
injuries. 


CONCLUSION OF LAW

The injuries sustained by the veteran on October 25, 1975 
were the result of willful misconduct and were not incurred 
in the line of duty; accordingly, service connection for 
residuals of those injuries is not warranted.  38 U.S.C.A. 
§§ 105(a), 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(m), (n), 3.301 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the August 1997 
rating decision, the January 1998 SOC, and the January 2000 
SSOC, of the laws and regulations relating to service 
connection, line of duty determinations, and willful 
misconduct.  The Board concludes that the discussions in the 
rating decision, the SOC, and the SSOC, adequately informed 
the veteran of the evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO has made extensive efforts to obtain police 
and medical records relating to the veteran's October 1975 
accident.  Medical records from St. Francis Hospital and the 
military hospital at Fort Carson have been obtained.  The RO 
was unable to obtain the police report as this record is no 
longer available.  The RO obtained the veteran's motor 
vehicle driver record; however, this record only listed 
citations back to 1978.  The RO also obtained the veteran's 
service personnel records.  The veteran has not identified 
additional records that need to be obtained.  Further, in 
keeping with the duty to assist, the veteran was provided a 
VA general medical examination in July 1997.  

Accordingly, the Board finds that further development efforts 
would not assist the veteran and that VA has satisfied its 
duty to notify and to assist and that under the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).



Background

The veteran was admitted to St. Francis Hospital on October 
25, 1975 when his car hit a light pole and "he was found to 
be quite inebriated".  Additional St. Francis records 
indicate the veteran was involved in a one-car accident 
following a drinking bout and that he was involved in a 
single person auto accident when his vehicle left the road at 
a high rate of speed.  The veteran sustained extensive 
injuries and final diagnoses included a ruptured hemi-
diaphragm (left), avulsive injury to gallbladder, fracture of 
the right femur, fracture of the left elbow, numerous 
lacerations, and multiple contusions and abrasions.  
Laboratory reports from St. Francis are negative for any 
testing for blood alcohol content (BAC).  

Records from Ft. Carson indicate the veteran was transferred 
from St. Francis on November 1, 1975 and was discharged on 
April 16, 1976.  The injuries were noted to be the result of 
a single car accident when the veteran's car left the road 
and struck a steel pole at approximately 0345 hours. 

The veteran completed VA Form 21-4176, Report of Accidental 
Injury, in June 1997.  He reported that prior to the 
accident, he was at a company party with alcoholic beverages.  
Leave was apparently authorized after several days of a 
military exercise.  Regarding what he was doing prior to and 
at the time of the accident, the veteran reported that he had 
no knowledge and that "[he had] no idea when [he] left the 
military post and what [he] was doing."  He reported the 
weather conditions as light rain but clear and that the road 
was dry.  He further indicated that approximately 2 months 
after the accident, the Colorado police came to the hospital 
to obtain some information.  Approximately 6 months after the 
accident, his license was suspended for one year.  

A June 1997 administrative decision determined that the 
veteran was guilty of willful misconduct which resulted in 
the accident which caused his injury and that the injury was 
not incurred in the line of duty.

The veteran underwent a VA examination in July 1997.  Medical 
history notes that the veteran was returning from a party on 
the base, was quite inebriated and his car hit a light pole.  
Diagnoses were as follows: 1) hypertension; 2) alcoholism; 
3) deformity in shortened left femur (2 inches) status post 
fracture 1975; and 
4) weakness left arm status post fractures 1975.

A travel board hearing was held in March 1999.  The veteran 
testified that it was clear weather the day of the accident.  
He was going to meet one of his friends and he thinks he 
misjudged the curb.  The veteran was alone in the vehicle.  
He does not know who investigated the accident.  The veteran 
admitted that he had been drinking at the time of the 
accident and that they had alcohol all afternoon.  The 
veteran was not sure if he was charged with any violations 
resulting from the accident but stated that his driver's 
license was revoked.  As far as the veteran knows, the Army 
did not do a line of duty investigation.  The veteran 
reported that the Army paid the private medical bills 
resulting from the accident and that in theory, the Army must 
have felt the injuries were sustained in the line of duty. 

Analysis

Service connection may be granted for disability due to 
injury which was suffered in the line of duty in the active 
military service, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.301 
(2001).  "In line of duty" means an injury incurred or 
aggravated during a period of active military service unless 
such injury was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of the veteran's abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a) (West 1991); 38 C.F.R. § 3.1(m) (2001).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(2001).  Willful misconduct involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1) (2001).  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n)(2) (2001).  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n)(3) (2001).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (2001).  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
Id.  

The Board acknowledges that the October 1975 MVA took place 
while the veteran was on active duty.  The issue, therefore, 
is whether the MVA and resulting injuries were incurred in 
the line of duty or were the result of willful misconduct.  
The veteran's representative argues that there is no 
objective evidence of willful misconduct and therefore, the 
accident should be deemed in the line of duty.  Specifically, 
the veteran's representative argues that there is no 
objective evidence that the veteran was drunk at the time of 
the accident (no BAC results) and that the hospital's 
statement regarding inebriation is speculative. 

The Board has reviewed the veteran's service personnel 
records and there is no indication a line of duty 
investigation was ever conducted with regard to the veteran's 
October 1975 auto accident.  Accordingly, the Board is not 
bound by any service department findings.  See 38 C.F.R. 
§ 3.1(m), (n) (2001).

In considering the evidence of record, the Board finds that 
the veteran was drinking alcohol immediately prior to the 
accident and was under the influence of alcohol at the time 
of the accident.  The Board finds the veteran's statements 
regarding his activities that afternoon to be highly 
probative.  The veteran reported being at a company party 
with alcoholic beverages and testified that he was drinking 
that afternoon.  The Board acknowledges that there are no BAC 
results of record and therefore, it cannot be said with 
certainty the amount of alcohol consumed by the veteran and 
whether he was legally drunk.  Notwithstanding, the evidence 
does indicate the veteran was under the influence of alcohol.  
Contemporaneous medical records note the veteran was quite 
inebriated.  The Board acknowledges the veteran's contention 
that this statement is speculative.  However, the degree of 
inebriation was apparently made by a medical professional and 
the Board finds this statement to be significant.  A finding 
that the veteran was under the influence is further supported 
by the fact that the veteran admits he had no idea when he 
left the military post and what he was doing at the time of 
the accident.  

As indicated, the accident report is not of record and was 
unable to be obtained due to the passage of time.  Despite 
the lack of evidence regarding what occurred at the precise 
time of the accident, the totality of the circumstances 
surrounding the accident are sufficient to justify a finding 
of willful misconduct.  See Smith v. Derwinski, 2 Vet. App. 
241, 246 (1992) (Kramer, J., concurring).  Cf. Lidy v. Film 
Transit, Inc., 796 F.2d 103 (5th Cir. 1986) (circumstances 
surrounding accident, such as evidence of speeding and the 
amount of care taken to avoid collision, can be used to 
determine driver's level of culpability); Sharp v. Egler, 658 
F.2d 480 (7th Cir. 1981) (evidence that a driver was speeding 
and struck a stationary object after driving off road, 
combined with driver's admission of drinking, was sufficient 
to create reasonable finding of wantonness); McDaniel v. 
Frye, 536 F.2d 625 (5th Cir. 1976) (knowledge requirement of 
wantonness need not be shown by direct proof, but may be 
shown by adducing facts from which knowledge is a legitimate 
inference).  

The evidence of record supports a conclusion that the 
veteran's alcohol consumption proximately resulted in the 
MVA.  The veteran willfully consumed alcohol immediately 
prior to the accident and chose to drive his vehicle.  This 
was a single car accident in apparently clear road conditions 
and the evidence does not support any other plausible reason 
(such as inclement weather, hazardous road conditions, 
mechanical problems, avoidance of an obstacle, etc.) for the 
cause of the MVA.  Medical records from St. Francis indicate 
the veteran was involved in a one-car accident following a 
drinking bout.  The veteran testified that he thought he may 
have misjudged the curb but he has offered no evidence that 
the accident was not alcohol related.  A finding that the 
accident involved misconduct is further supported by the 
veteran's testimony that due to the accident, his driver's 
license was revoked/suspended for one year. 

The evidence supports a finding that the October 1975 MVA was 
a result of willful misconduct.  As the preponderance of the 
evidence is against a finding that the October 1975 MVA was 
incurred in the line of duty, the reasonable doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The injuries sustained in the October 25, 1975 MVA were the 
result of the veteran's own willful misconduct and were not 
incurred in the line of duty.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

